Exhibit 4.4 SEVENTH SUPPLEMENTAL INDENTURE dated as of April 25, 2007 between CSX Corporation, a Virginia corporation (the “Company"), and The Bank of New York (as successor to JPMorgan Chase Bank, N.A., formerly The Chase Manhattan Bank), a New York banking corporation, Trustee (the “Trustee"). RECITALS OF THE COMPANY WHEREAS, the Company has heretofore executed and delivered to the Trustee a certain indenture, dated as of August 1, 1990 and supplemented by the First Supplemental Indenture (the “First Supplemental Indenture") dated as of June 15, 1991, the Second Supplemental Indenture dated as of May 6, 1997 (the “Second Supplemental Indenture"),the Third Supplemental Indenture dated as of April 22, 1998 (the “Third Supplemental Indenture"), the Fourth Supplemental Indenture dated as of October 30, 2001 (the “Fourth Supplemental Indenture"), the Fifth Supplemental Indenture dated as of October 27, 2003 (the “Fifth Supplemental Indenture") and the Sixth Supplemental Indenture dated as of September 23, 2004 (the "Sixth Supplemental Indenture")(the indenture, as so supplemented and as further supplemented herein, is herein called the "Indenture"), pursuant to which one or more series of unsecured debentures, securities or other evidences of indebtedness of the Company (herein called the "Securities") may be issued from time to time; WHEREAS, Section 901 of the Indenture provides that the Company, when authorized by a Board Resolution, and the Trustee may at any time and from time to time enter into one or more indentures supplemental to the Indenture for the purpose, among other things, of (i) establishing the form or terms ofSecurities of any series and any related coupons as permitted by Sections 201 and 301 of the Indenture or (ii) making any other provisions with respect to matters or questions arising under the Indenture, provided that such action shall not adversely affect the interests of the Holders of Securities of any series or any related coupons in any material respect; WHEREAS, the Company desires to issue and has duly authorized the execution and delivery of this seventh supplemental indenture (the "Seventh Supplemental Indenture") to provide for the issuance of the 5.600% Notes due 2017 (the "2017 Notes") and 6.150% Notes due 2037 (the "2037 Notes" and, together with the 2017 Notes, the "Notes"); WHEREAS, the Company, pursuant to the foregoing authority, proposes in and by this Seventh Supplemental Indenture to amend and supplement the Indenture; WHEREAS, the Company proposes to make the terms, provisions and conditions of this Seventh Supplemental Indenture applicable to the issuance of the Notes and to the issuance of all such series of Securities, issued after the date hereof, which are established pursuant to an Officers' Certificate delivered under Section 301 of the Indenture and contain the same definition of "Change of Control" as set forth in Section 3.13 hereof; and WHEREAS, all things necessary to make this Seventh Supplemental Indenture a valid agreement of the Company and the Trustee and a valid amendment of and supplement to the Indenture have been done. NOW, THEREFORE, THIS SEVENTH SUPPLEMENTAL INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Notes by the Holders thereof and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, it is mutually covenanted and agreed as follows: ARTICLE ONE RELATION TO INDENTURE; DEFINITIONS Section 1.1 Relation to Indenture. This Seventh Supplemental Indenture constitutes an integral part of the Indenture. Section 1.2 Definitions. For all purposes of this Seventh Supplemental Indenture: (a) Capitalized terms used herein without definition shall have the meanings specified in the Indenture, unless otherwise defined in this Seventh Supplemental Indenture, in which case definitions set forth in this Seventh Supplemental Indenture shall govern; and (b)
